Title: Samuel Scott’s Bill of Complaint in Scott v. Jefferson and Harrison, [before 27 April 1812]
From: Scott, Samuel,Jefferson, Thomas
To: 


      
        
                     before 27 Apr. 1812 
      
      
		  
		  
		  
		  
		  
		  
		  
		  To the honble Creed Taylor, judge of the Superior court of Chancery for the Richmond district. Humbly complaining sheweth unto your honor your orator Samuel Scott
      
		   
		   
		  
		  
		  
		  
		   
		  That on the 15th day of April in the year 1789 he entered with the Surveyor of Campbell county, by virtue of a land office treasury warant No 20278. assigned to him by Edmund Tait, for 50. as of vacant land lying in the county of Campbell, which entry is in the words and figures following. ‘April 15. 1789. Samuel Scott, by virtue of a verbal assignment of Edmund Tait for 50. as part of the aforesaid warrant No 20278. enters for the vacant land adjoining his own, Wilkenson’s, and Timberlake’s lines at Trent’s road.’ ‘also all the vacant land between Wayles’s 99. acres Christopher Anthony’s and Wilkenson’s in virtue of the same 50. as.’ copies
			 of which entries subscribed by Wm P. Martin the present surveyor for Campbell county are hereunto annexed and prayed to be taken as a part of this bill.
		  
			 your orator avers that from the time of making the aforesaid entries he was always ready to have surveyed the same, and in fact frequently sollicited the surveyor to appoint a time for so doing,
			 which however the sd Surveyor from time to time neglected, telling your Orator that as he resided in the county of Campbell he would appoint some time convenient to himself, of which your orator should have timely notice, but your orator in fact avers that no notice was ever given him to survey. in this situation
			 the entry remained until the 26th day of April 1803. when your orator being anxious to compleat his title to the sd land, applied to the Surveyor to survey the entry, and on examination it was found that the warrant under which the entry had
			 been made, under which warrant many other entries & surveys had been made, some previous to and others subsequent to the entry of your orator had been returned to the land office;
			 your orator therefore recieved from the
			 Register
			 an exchange warrant for the 50. as which remained of the original warrant for your orator’s entry aforesaid, & under this exchange warrant he made another entry, on the same land on the 26th day of April 1803 and surveyed the same on the 26th day of December 1803 and obtained a patent from the Governor bearing date 15. Octob. 1804 which is hereunto annexed and prayed to be taken as a part of this bill.
		   by virtue of which patent your orator was seised and possessed of the sd land, & proceeded to clear & prepare the
			 
                  same for cultivation. That Thomas Jefferson, herein after called a defendant, by some means, unknown to your orator, obtained a patent for the same land bearing date the day of under which patent the said defendant set up a claim to the land, & actually 
                  succeeded sued out on the day of a writ of forcible entry & detainer against your orator, and at a time when he was confined to his bed by extreme indisposition & unable to attend to his business, the jury actually dispossessed him, & delivered possession thereof to the sd Jefferson, who shortly thereafter sold the same to Samuel J. Harrison, whom your orator charges to have had full notice of his claim, & whom he prays to make a defendant to this bill. how or by what means the sd Jefferson obtained a patent for the aforesd land, your Orator is utterly unable to conjecture, as no entry for the same is to be found either on the Surveyor’s books, or the clerk’s office of the county, and your orator verily believes that there never was an entry, neither in the name of the sd Jefferson, nor in the name of any person under whom he claims, for the land or any part thereof, nor was there in point of fact any actual survey: yet so it is, may it please your honor that the said Jefferson with others combining & confederating, hath by some means, and, as your orator expressly charges, not by the regular steps pointed out by law, obtained a patent for the sd land, which
			 patent being of an older date than that of your orator hath preference to his in law, & your orator is wholly remediless concerning the premisses except in this worshipful court of chancery
			 where
			 he is advised matters of this sort are properly cognisable. Your orator humbly concieves that his title to the land in question is founded on the entry made on the 15th April 1789. because that entry was made under a warrant regularly obtained for that purpose, & as no notice was ever given him by the surveyor to survey the same, as by law, & under the custom of
			 the country he ought to have done, he humbly concieves that he hath not lost the benefit of the entry, that the second entry was made under the same warrant, or on an exchange warrant which
			 issued on
			 the same, your orator humbly concieves therefore that his title ought to relate back, & bear inception from the date of the first entry. it is true that your orator’s patent issued upon the
			 last
			 survey, & hath reference only to the date of that survey, yet as your orator hath done no act which can amount to an abandonment of his first entry, he trusts that his patent in equity will
			 bear
			 relation to the date of that entry. your orator hath been at much pains to ascertain the steps taken by mr Jefferson in obtaining his patent to the aforesd land without success; that the only entry to be found on the surveyor’s books in relation to vacant lands now in the 
                  
                  possession of mr Jefferson is one in the words & figures following, to wit, ‘March 20. 1770. John Wayles esq. all the vacant lands adjoining to his Poplar forest tract, in one or more surveys’ which entry doth not appear to have been made by virtue of any warrant, & is moreover as your orator is advised in terms so vague & general as to be
			 void in law. but what is conclusive as to the present question is that the land now in dispute doth not nor ever did adjoin the Poplar forest tract, in any part of it, but on the contrary lies at the distance of many miles from it.
			 your orator hath been informed
			 that mr Jefferson’s patent issued upon a survey purported to have been made by Richard Smith Surveyor of Campbell county. your orator verily believes that there never was a Surveyor for the county of Campbell of that name. he knows of a certainty that since his residence in the county which is about 28. years, there hath been no surveyor of the name of Smith. your orator hath some reason to
			 believe that the defendant’s title is derived from Richard Stith, late surveyor of Campbell county, to whom as your orator hath been informed, John Wayles esq. under whom mr Jefferson claims paid a trifling consideration for a pretended entry and survey. your orator hath diligently searched the surveyor’s office and the clerk’s office & can find no entry except his
			 own herein before referred to; & your orator is firmly persuaded that there never was an actual survey made by mr Jefferson or the person under whom he claims. if therefore the sd Richard Stith, who was the same surveyor with whom your orator made his entry did afterwards enter for the same land, & sell the entry or pretended survey to mr Wayles or mr Jefferson, your orator humbly concieves that the same, so far as concerns the sd Stith, was a fraud upon him, & that a title founded upon the fraudulent conduct of the surveyor ought not in equity to prevail against the title of your orator. In tender consideration whereof, & to the end that your orator may recieve that justice to which he humbly concieves himself entitled, he prays that Thomas Jefferson & Samuel J. Harrison may be made defendants to this bill: that they true & perfect answer make to all the matters and things herein set forth: that the first named def. be required to set forth the several
			 steps taken by himself, or those under whom he claims in obtaining title to the land aforesd; that he say whether he claims under John Wayles esq. & if he does that he set forth the steps taken by the sd Wayles in relation to the sd land, particularly that he be required to produce an authenticated copy of the entry, & the warrant or a copy of the warrant under which the entry was made: that he say whether he doth not believe that mr Wayles purchased the entry of Richard Stith the Surveyor of Campbell, & if he did, at what time & what was the consideration paid? if he claims the sd land by virtue of an entry & survey made in his own name let him say at what time, and with what
			 surveyor the sd entry was made? and that he produce a copy of the entry together with the warrant or a copy thereof under which the same was made: and that the last named def. say whether he had
			 notice of your orator’s claim before he purchased the land, or if not before the purchase, at least before paiment was made? and that your honor will be pleased to decree that the said Thomas Jefferson & Samuel J. Harrison may execute to your orator proper conveyance for the said land, deliver the same into his possession and account to him for the rents & profits, and that your honor will grant to him
			 such other relief as according equity & good conscience may seem meet Etc and will ever pray Etc
    